Name: Council Implementing Regulation (EU) 2017/1859 of 16 October 2017 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: international security;  international affairs;  civil law;  international trade;  Asia and Oceania
 Date Published: nan

 16.10.2017 EN Official Journal of the European Union LI 265/5 COUNCIL IMPLEMENTING REGULATION (EU) 2017/1859 of 16 October 2017 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) In view of the DPRK's continued and accelerated nuclear and ballistic programmes in breach of its obligations as set out in several UNSC Resolutions, three persons and six entities should be added to the list of persons and entities in Annexes XV and XVI of Regulation (EU) 2017/1509. (3) Annexes XV and XVI to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes XV and XVI to Regulation (EU) 2017/1509 are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 October 2017. For the Council The President F. MOGHERINI (1) OJ L 224, 31.8.2017, p. 1. ANNEX I. The following persons and entities are added to the list of persons, entities and bodies set out in Annex XV to Regulation (EU) 2017/1509 under the corresponding headings. (a) Natural persons designated in accordance with point (a) of Article 34(4) Name (and possible aliases) Identifying information Date of designation Reasons 31. KIM Jong Sik Vice Director, Munitions Industry Department in Military Industry Ministry. 16.10.2017 As Vice Director of the Munitions Industry Department, provides support for DPRK's nuclear-related and ballistic missile-related programmes, including being present at nuclear and ballistic missile related events in 2016 and a presentation in March 2016 of what the DPRK claimed to be a miniaturised nuclear device. 32. RI Pyong Chol DOB: 1948 First Vice Director, Munitions Industry Department 16.10.2017 As First Vice Director of the Munitions Industry Department, holds a pivotal position within the DPRK's ballistic missile programme. Present at most ballistic missile tests and provides briefings to Kim Jong Un, including the nuclear test and ceremony in January 2016. (b) Legal persons, entities and bodies designated in accordance with point (a) of Article 34(4). Name (and possible aliases) Location Date of designation Reasons 5. Ministry of People's Armed Forces 16.10.2017 Responsible for providing support and direction to the DPRK's Strategic Rocket Force which controls the DPRK's nuclear and conventional strategic missile units. The Strategic Rocket Force has been listed by the United Nations Security Council Resolution 2356 (2017). 6. Korean People's Army 16.10.2017 The Korean People's Army includes the Strategic Rocket Force, which controls the DPRK's nuclear and conventional strategic missile units. The Strategic Rocket Force has been listed by the United Nations Security Council Resolution 2356 (2017). II. The following text is inserted in Annex XVI to Regulation (EU) 2017/1509, after the heading List of persons, entities or bodies referred to in Article 34(1) and 34(3): (a) Natural persons Name (and possible aliases) Identifying information Date of designation Reasons 1. KIM Hyok Chan Date of birth: 9.6.1970. Passport number: 563410191 Secretary DPRK Embassy Luanda 16.10.2017 Kim Hyok Chan has served as a representative of Green Pine, a UN listed entity, including negotiating contracts for the refurbishment of Angolan naval vessels in violation of the prohibitions imposed by United Nations Security Council Resolutions. (b) Legal persons, entities and bodies. Name (and possible aliases) Location Date of designation Reasons 1. Korea International Exhibition Corporation 16.10.2017 The Korea International Exhibition Corporation has assisted designated entities in the evasion of sanctions by hosting the Pyongyang International Trade Fair which provides designated entities with the opportunity to breach UN sanctions by continuing economic activity. 2. Korea Rungrado General Trading Corporation a.k.a: Rungrado Trading Corporation Address: Segori-dong, Pothonggang District, Pyongyang, DPRK Telephone: +850-2-18111-3818022 Fax: +850-2-3814507 Email address: rrd@co.chesin.com 16.10.2017 Korea Rungrado General Trading Corporation has assisted in violating sanctions imposed by the United Nations Security Council Resolutions through the sale of Scud missiles to Egypt. 3. Maritime Administrative Bureau a.k.a. North Korea Maritime Administration Bureau Address: Ryonhwa-2Dong, Central District, Pyongyang, DPRK PO Box 416 Tel +850-2-18111 Ex 8059 Fax: +850 2 381 4410 email: mab@silibank.net.kp Website: www.ma.gov.kp 16.10.2017 The Maritime Administrative Bureau has assisted in the evasion of sanctions imposed by the United Nations Security Council including by renaming and re-registering assets of designated entities and providing false documentation to vessels subject to United Nations sanctions. 4. Pan Systems Pyongyang a.k.a. Wonbang Trading Co. Address: Room 818, Pothonggang Hotel, Ansan-Dong, Pyongchon district, Pyongyang, DPRK. 16.10.2017 Pan Systems has assisted in the evasion of sanctions imposed by the United Nations Security Council through the attempted sale of arms and related materiel to Eritrea. Pan Systems is also controlled by and works on behalf of the Reconnaissance General Bureau which has been designated by the United Nations.